Title: [December 16. 1779. Thursday.]
From: Adams, John
To: 


      December 16. 1779. Thursday. This Morning the Governor of the Province of Gallicia and the Governor of the Town of Corunna came to my Quarters at the Hotel du grand Amiral, to return the Visits I made them the last Evening. His Excellency repeated his Invitation to me to dine with him the next day with all my Family. He insisted on seeing my Sons. Said I ran a great risque in taking my Children with me: He had once passed very near my Country in an Expedition in a former War, which he had made against the Portuguese; that himself and every Thing in his Power, were at my Service; that he did not speak English…. I knew not how to answer all this politeness, better than by saying that I was engaged in the Study of the Spanish, and hoped that the next time I should have the Honour of seeing his Excellency, I should be able to speak to him in his own Language. At this he smiled and made a low bow, made some further Enquiries concerning American Affairs and took Leave. Mr. Dana and I took a Walk about the Town, to see the Fortifications, the Shipping, the Marketts, Barracks &c.
      After dinner Captain Trask and his Mate of a Schooner belonging to the Tracys of Newbury Port, who had been obliged by bad Weather and contrary Winds to put in here from Bilbao, came to visit me and I gave them Letters to Congress as well as to my Family.
      Mr. Detournelle came in and We walked with him to see the Tour de Fer, i.e. The Tower of Iron, a very ancient Monument, intended probably for a Light House as it commands a very wide Prospect of the Sea, and descries all Vessells coming from the East and from the West. There is no Record or memorial of the original of it, nor of the Nation by whom it was built. It is conjectured that it was created by the Phenicians. There is a smaller Building near it, by an Inscription on which it appears, that it was built or repaired by the Romans in the time of Augustus Cesar, but this has indubitable Marks of its being a modern Work in comparison of the Grand Tower. This is all of Stone an hundred feet in height. The mortar with which the Stones were cemented is as hard as the Stones themselves, and appears to have a large mixture of powdered Stone in it. There was formerly a magnificent Stair Case winding round it in a Spiral from the Ground, to the top of it, and it is said that some General once road in a Coach or on Horseback to the highest Step of the Escalier. But now the Stairs and railings are all taken away and the Stones employed to pave the Streets of Corunna. They are large, square and smooth, and would make beautifull Streets if well laid: but they lie in much irregularity, and with out any order. In going to this monument and returning from it We passed by two noble Windmills very large and all of Stone, which lay in a State of desolation that astonished Us. Neglected and forsaken, falling fast into total Ruin. We anxiously enquired why so fine an Estate was suffered to decay in this manner, and were told that a Law Suit had been depending above forty Years to determine the Tittle disputed between two Claimants and that neither would repair the Buildings till it should be decided to which of them they belonged. Very grievous reproaches were added concerning the Delay of the Law in Spain.
      There are in this Little Town Three Convents of Monks and two of Nuns. One of the Nunneries is of Capuchins, a very austere order. The Girls eat no meat, wear no linnen, sleep on the floor, never on a bed, their faces are always covered with a Veil and they never speak to any body.
      On this day I wrote the following Letter to Congress and sent it together with the Letters from Ferrol by Captain Trask, but neither were received till the 15th. of October 1780 and then in a Triplicate.
      
       
       
       
        
         
          To the President of Congress
         
         
          Sir
          Corunna December 16 1779
         
         By the Opportunity of a small Vessel, accidentally in this harbour, bound to Newbury Port, I have the honour to inform Congress, that I have been detained by violent Rains and several Accidents in Ferrol untill Yesterday, when I set out with my Family for this place, and arrived last Evening without any Accident. I waited immediately on the Governor of the Province, and on the Governor of the Town and received many Civilities from both: and particularly from his Excellency the Governor of the Province of Gallicia an Assurance, that he was not only personally disposed to render me every hospitality and Assistance in his Power, but that he had received express orders from his Court to treat all Americans that should arrive here, like their best Friends.
         These Personages were very inquisitive about American Affairs, particularly the Progress of our Arms and the Operations of the Count D’Estaing; and more particularly still concerning the Appointment of a Minister Plenipotentiary to the Court of Madrid. They requested his Name, Character, Nativity, Age; whether he was a Member of Congress, and whether he had been President, with many other particulars.
         To all these questions I made the best Answers in my Power: and with respect to his Excellency the Minister Plenipotentiary to the Court of Madrid, I gave them the most exact information, and such a respectable Character as the high Offices he has sustained, and his own personal merit, require.
         It is the prevailing Opinion here, that the Court of Madrid is well disposed to enter into a Treaty with the United States, and that the Minister from Congress will be immediately received, American Independence acknowledged, and a Treaty concluded.
         The Frigate the Sensible, is found to be in so bad a Condition, that I am advised by every body to go to France by Land.—The Season, the Roads, the Accommodations for travelling are so unfavourable, that it is not expected I can get to Paris in less than thirty days. But if I were to wait for the Frigate it would probably be much longer. I am determined therefore to make the best of my Way by Land. And it is possible that this Journey may prove of some Service to the Public, at least I hope the Public will sustain no loss by it, though it will be tedious and expensive to me.
         There are six Battalions of Irish Troops in Spain, in three Regiments, several of whose Officers have visited me, to assure me of their respects to the United States.
         I have been this Afternoon to see the Tower de Fer, and the Island of Cezarga which was rendered famous in the Course of the last Summer, by being appointed the Rendezvous of the French and Spanish Fleets. The French Fleet arrived at this Island on the ninth day of June last, but were not joined by the Spanish Fleet from Ferrol untill sometime in July, nor by that from Cadiz till much later; so that the combined Fleets were not able to sail for the English Channel, untill the thirtyeth of July. To prevent a similar inconvenience, another Campaign, there are about five and twenty Spanish Ships of the Line, now in Brest, which are to winter there, and be ready to sail with the French Fleet, the approaching Summer, at the first Opening of the Season. God grant them Success and tryumph!
         
         Although no Man wishes for Peace more sincerely than I, or would take more pleasure or think himself more highly honoured by being instrumental in bringing it about; yet I confess I see no prospect or hope of it, at least before the End of another Summer. America will be amused with rumours of Peace, and Europe too: but the English are not yet in a temper for it.
         The Court of Russia has lately changed its Ambassador at the Court of London, and sometime in the month of October Mr. Simolin, the New Minister Plenipotentiary from the Court of Petersbourg to the Court of London, passed through France in his Way to England and resided about three Weeks in Paris. From this Circumstance a Report has been spread in Europe, that the Court of Russia is about to undertake the Office of Mediator between the belligerent Powers. But from conversation with several Persons of distinction since my Arrival in Spain, particularly with Monsieur Le Comte De Sade the Chef D’Escadre commanding the French Men of War now in Ferrol, I am persuaded, that, if Russia has any thoughts of a Mediation, the Independence of the United States, will be insisted on by her as a Preliminary and Great Britain will feel much more reluctance to agree to this, than to the Cession of Gibraltar, which it is said Spain absolutely insists upon.
         I have the honor to be with the greatest respect, Sir, your most obedient and most humble Servant
         
          John Adams
          His Excellency Samuel Huntington Esqr. President of Congress.
         
        
       
      
     